Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 2/28/22 is acknowledged.
Claims 19-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/28/22

Claims Status:
	Claim 35 has been cancelled.	
Claims 1-34 are pending.
Claims 19-34 are withdrawn.
Claims 1-18 are presented for examination on the merits.

Priority
Application 17069767, filed 10/13/2020, is a continuation of 16430354, filed 06/03/2019, now abandoned and 16430354 is a continuation of 15701363, filed 09/11/2017, now abandoned.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/15/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1, 2 and 4-18 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the specification filed 10/13/20. Claim 1 recites: “a liquid nitric oxide releasing solution (NORS) for eliciting an immune response in a subject”. The plain and ordinary meaning of “eliciting” is provoking a response. However, Applicants teach in the specification that a liquid NORS solution is not responsible for eliciting an immune response at all. In fact, Applicants have stated that: “BHV-1 viral infection is known to induce an innate proinflammatory response” (page 40, line 26) and that “…BHV-1 infection, LPS culturing and a co-culture of BHV-1 infection and LPS culturing of the PBMCs. All three conditions produced significant In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998) (holding 
 Dependent claims are rejected as indefinite because they are dependent upon an indefinite base claim. In the interest of compact prosecution, the claims will be examined as they read upon the positively recited component of a liquid nitric oxide releasing solution with an intended use for eliciting an immune response in a subject to treat an adverse health condition in the subject. Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regev-Shoshani et al. (J Applied Microbiology 2012; 114:536-544; IDS filed 1/15/21). 


    PNG
    media_image1.png
    490
    660
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    184
    664
    media_image2.png
    Greyscale

The Examiner notes for the record that 1, 2, 5 and 10 mM NaNO2 fall within the ranges disclosed by the instant specification such as about 1 mM to about 1M or about 10 mM to about 500 mM (page 13, lines 3-5). 
With regard to instant claim 1, since the composition is the same as instantly claimed then it is also an immunomodulatory composition and the limitation of “for Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). The intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the prior art liquid NORS composition is capable of performing the intended use then it meets the instantly claimed limitation. Thus the subject matter of instant claims 1-3 is disclosed by the reference. 
With regard to instant claims 2 and 3, the citric acid disclosed above is a biological agent and is disclosed as an antifungal, hence antimicrobial agent (page 537, bottom right column). 
With regard to instant claims 4-18, these limitations do not further limit the structure of the composition but merely further define the intended use of the composition.  Since the composition is the same as instantly claimed then it is also an immunomodulatory composition that is sufficient to elicit an immune response and sufficient to increase expression of a toll-like receptor in the subject at a target location In re Best, 562 F.2d 1252, 1255 (CCPA 1977). In other words, what one does with the composition is immaterial to the examination of the composition itself. "[A] reference may anticipate even when the relevant properties of the thing disclosed were not appreciated at the time." Abbott Labs. v. Baxter Pharm. Products, Inc., 471 F.3d 1363, 1367 (Fed. Cir. 2006). See also In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.").


2. Claim(s) 1 and 4-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regev-Shoshani et al. (Research in Veterinary Science 2014;96:328-337; IDS filed 1/15/21). 
With regard to instant claim 1, Regev-Shoshani et al. disclose a therapeutically effective liquid nitric oxide releasing solution and administration via the nares (nostrils) to a subject:

    PNG
    media_image3.png
    533
    752
    media_image3.png
    Greyscale

The instant specification teaches 160 ppm gNO (page 14, line 30) and 60 mM nitrite (page 13, lines 10-12) as embodiments which are interpreted to be therapeutically effective amounts for the immunomodulatory composition (page 11, lines 30-31). An immune response is inherently elicited in the subject because the same composition is administered within the same concentrations.  Since the composition is the same as instantly claimed then it is also an immunomodulatory composition and the limitation of “for eliciting an immune response in a subject to treat an adverse health condition in the subject” is an intended use of the composition. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). The intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the prior art liquid NORS composition is capable of performing the intended use then it meets the instantly claimed limitation. Thus the subject matter of instant claim 1 is disclosed by the reference. 
With regard to instant claims 4-18, these limitations do not further limit the structure of the composition but merely further define the intended use of the composition.  Since the composition is the same as instantly claimed then it is also an immunomodulatory composition that is sufficient to elicit an immune response and sufficient to increase expression of a toll-like receptor in the subject at a target location and sufficient to reduce an amount of a proinflammatory protein present in the subject at a target location and sufficient to reduce an amount of an acute-phase protein present in the subject in the time frames and reduction percentages instantly claimed. Since the intended use is inherent in the prior art composition then these claims are also anticipated by the reference. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on In re Best, 562 F.2d 1252, 1255 (CCPA 1977). In other words, what one does with the composition is immaterial to the examination of the composition itself. "[A] reference may anticipate even when the relevant properties of the thing disclosed were not appreciated at the time." Abbott Labs. v. Baxter Pharm. Products, Inc., 471 F.3d 1363, 1367 (Fed. Cir. 2006). See also In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.").
3. Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (Food Chem Toxicol. 1992;30(7):617-26; 2 pages; IDS filed 1/15/21) as evidenced by What is an Immunogen? ([online] retrieved on 4/8/20 from: https://www.prosci-inc.com/resources/antibody-development-guide/what-is-an-immunogen/; 2 pages; IDS filed 1/15/21.)
With respect to instant claims 1-3, Kato et al. disclose aqueous solutions of 50 mM nitrite and bovine serum albumin, various amino acids at 100 mM and trypsinized casein at 100mg/ml at pH 3 (Abstract). The instant specification teaches about 10-500 mM nitrite (page 13, lines 3-11). The instant specification teaches that NORS is prepared with 22.5 mM nitrite at pH 3.5 (page 34, lines 21-24). Therefore, not only is the solution of Kato et al. a NORS as instantly claimed but in the same amount as taught in the instant specification and will thus serve to be an immunomodulatory composition and the limitation of “for eliciting an immune response in a subject to treat an adverse health condition in the subject” is an intended use of the composition. An intended use Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). The intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the prior art liquid NORS composition is capable of performing the intended use then it meets the instantly claimed limitation.
With regard to instant claims 2 and 3, bovine serum albumin is an immunogen biological agent great at eliciting an immune reaction as evidenced by What is an Immunogen? ([online] retrieved on 4/8/20 from: https://www.prosci-inc.com/resources/antibody-development-guide/what-is-an-immunogen/; 2 pages.)
With regard to instant claims 4-18, these limitations do not further limit the structure of the composition but merely further define the intended use of the composition.  Since the composition is the same as instantly claimed then it is also an immunomodulatory composition that is sufficient to elicit an immune response and sufficient to increase expression of a toll-like receptor in the subject at a target location and sufficient to reduce an amount of a proinflammatory protein present in the subject at a target location and sufficient to reduce an amount of an acute-phase protein present In re Best, 562 F.2d 1252, 1255 (CCPA 1977). In other words, what one does with the composition is immaterial to the examination of the composition itself. "[A] reference may anticipate even when the relevant properties of the thing disclosed were not appreciated at the time." Abbott Labs. v. Baxter Pharm. Products, Inc., 471 F.3d 1363, 1367 (Fed. Cir. 2006). See also In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller (US 20070116785; IDS filed 1/15/21).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Applicant claims for example:

    PNG
    media_image4.png
    197
    1184
    media_image4.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
 sufficient to increase expression of a toll-like receptor in the subject at a target location and sufficient to reduce an amount of a proinflammatory protein present in the subject at a target location and sufficient to reduce an amount of an acute-phase protein present in the subject in the time frames and reduction percentages instantly claimed. Miller teaches that the pharmaceutical composition can further comprise gamma globulin (immune enhancer protein) [0099] or the attenuated virus vaccine can have hemagglutinin protein [0095, 0111]. Also, Miller teaches that the vaccine can comprise one or more of another vaccine, an anti-viral agent, a vaccine adjuvant, an anti-viral adjuvant, nitric oxide, and a nitric oxide releasing compound (claims 41, 48-51, 54, 62 and 70, for example) as well as formulating the inactivated or attenuated virus with one or more of a vaccine, an anti-viral agent, a vaccine adjuvant, an anti-viral adjuvant, nitric oxide, and a nitric oxide releasing compound (claims 11, 22 and 34) thus providing for the combination of an NO-releasing compound with an 
With regard to instant claims 4-18, these limitations do not further limit the structure of the composition but merely further define the intended use of the composition and the intended use is implicit in the prior art composition.  Since the composition is the same as instantly claimed then it is also an immunomodulatory composition that is sufficient to elicit an immune response and sufficient to increase expression of a toll-like receptor in the subject at a target location and sufficient to reduce an amount of a proinflammatory protein present in the subject at a target location and sufficient to reduce an amount of an acute-phase protein present in the subject in the time frames and reduction percentages instantly claimed. The limitation of “for eliciting an immune response in a subject to treat an adverse health condition in the subject” is an intended use of the composition. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). The intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Miller is that Miller do not expressly teach in a single embodiment a liquid nitric oxide releasing solution for eliciting an immune response in a subject further comprising biological agent is selected from the group consisting of an immune enhancer protein, an immunogen, a vaccine, an antimicrobial, and combinations thereof. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).


Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to formulate the composition taught by Miller as a liquid  NORS in a single embodiment as a liquid nitric oxide releasing solution for eliciting an immune response in a subject further comprising biological agent is selected from the group consisting of an immune enhancer protein, an immunogen, a vaccine, an antimicrobial, and combinations thereof, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Miller states that pharmaceutical purpose of the vaccine composition elicits antisera [0101] and that the: “…composition of the present invention is physiologically significant if its presence results in a detectable change in the physiology of a recipient patient that enhances at least one primary or secondary humoral or cellular immune response against at least one strain of an infectious virus…” [0103]. Thus the compositions of Miller elicit an immune response in a subject. Miller directs to the artisan to formulating liquid formulations that can be inhaled in combination with one or more other components such as vaccines, immunogens, immune enhancer protein and antimicrobial gNO thus producing a liquid NORS with the same amount of NO present as taught by Applicant, which must also provide not only an immunomodulatory effect but also elicit an immune response in a subject especially when combined with a 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613